Citation Nr: 0505853	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  02-15 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for scarring from 
hernia surgery, to include as secondary to service-connected 
appendectomy scar.

2.  Entitlement to an evaluation in excess of 10 percent for 
appendectomy scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty from June 1950 to June 
1953.

This appeal to the Board of Veterans' Appeals (Board) 
previously arose from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The RO, in pertinent part, denied entitlement to service 
connection for residuals of abdominal surgery, and an 
evaluation in excess of 10 percent for the appendectomy scar.

In June 2003 the veteran provided oral testimony before the 
undersigned Veterans Law Judge.  A transcript of his 
testimony has been associated with the claims file

Due to a relocation, jurisdiction of the veteran's appeal has 
been assumed by the Cleveland, Ohio RO.

In November 2003 the Board remanded the claim to the RO for 
further development and adjudicative action.

In July 2004 the RO affirmed the determinations previously 
entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The probative and competent medical evidence of record 
establishes that scarring from hernia surgery cannot 
satisfactorily be dissociated from service-connected 
appendectomy scar.

2.  The appendectomy scar is tender and productive of pain on 
examination.


CONCLUSIONS OF LAW

1.  Scarring from hernia surgery is proximately due to, the 
result of, or aggravated by service-connected appendectomy 
scar.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.310(a) (2004).

2.  The criteria for an evaluation in excess of 10 percent 
for appendectomy scar have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.118, Diagnostic Code 7804 (before and after August 30, 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran was afforded the benefit of an appendectomy for 
appendicitis during active service in September 1951.

VA conducted a general medical examination of the veteran in 
May 1978.  Abdominal examination disclosed a 5 1/2 inch linear 
appendectomy scar in the right lower quadrant.

In May 1978 the RO granted entitlement to service connection 
for an appendectomy scar with assignment of a noncompensable 
evaluation.

A September 1985 VA hospital medical record shows the veteran 
had a left inguinal herniorrhaphy.

VA conducted a medical examination of the veteran in July 
1986.  Abdominal examination disclosed a well-healed 6 inch 
appendectomy scar in the right lower quadrant.  

There was a 3 inch herniorrhaphy scar just below it.  There 
was a well-healed 5 inch left hernia scar.  The veteran 
complained of tenderness to palpation over all scars.

In April 1987 the Board granted entitlement to an increased 
(compensable) evaluation of 10 percent for the appendectomy 
scar.

In April 1987 the RO implemented the Board's decision by 
issuing a rating action wherein it assigned a 10 percent 
evaluation for the appendectomy scar.

A June 1988 VA general medical examination report shows the 
veteran had bilateral inguinal surgery scars.  There was 
positive pain on the right side.  The pertinent examination 
diagnosis was mild residual postoperative pain in the 
inguinal region.

The veteran filed a reopened claim of entitlement to 
increased compensation benefits in September 2001.

VA conducted a gastrointestinal examination of the veteran in 
January 2002.  It was noted by history that he had an 
appendectomy in 1951.  Since then he had been complaining of 
recurrent right-sided pain at the site of the scar.  In May 
1985 he reported with complaints of tenderness on the 
appendectomy scar.  He was found to have bilateral inguinal 
hernias.  He was admitted for right inguinal herniorrhaphy 
and release of scar tissue of the appendectomy in July 1985.  

After surgery he developed redness at the site of the 
appendectomy scar.  He was admitted for treatment with IV 
antibiotics for cellulitis at the site and also had repair of 
a left inguinal hernia.  He had since been complaining of 
pain and tenderness in the appendectomy scar area with 
occasional redness.  At present he complained of tenderness 
on palpation of the appendectomy scar which was constant.  He 
also had recurrent pain, aching in character which on a scale 
of 1 to 10 was a 4 or 5.  It was relieved by taking pain 
medication.  Most of the time the pain lasted 4 to 5 hours.



Abdominal examination disclosed an 11-12 centimeter scar from 
the right iliac crest to  McBurney's point.  There was no 
infection, redness, adhesions or masses palpated, but 
tenderness to palpation.  There was another smaller scar 
below the appendectomy scar which measured about 4-5 
centimeters.  There was no tenderness or redness.  No masses 
were palpated.  A left inguinal scar was also about 3 
centimeters.  It was very light in color.  There was no 
tenderness or masses palpated.  The clinical assessment was 
pain at old appendectomy scar.

In June 2003 the veteran provided oral testimony before the 
undersigned Veterans Law Judge.  A transcript of his 
testimony has been associated with the claim file.  His 
testimony was to the effect that residual scarring from 
inguinal hernias could not be dissociated from his service-
connected appendectomy scar.  He considered his appendectomy 
scar to be more disabling than currently evaluated.

VA conducted a special gastrointestinal examination of the 
veteran in April 2004.  It was recorded as history that he 
had had an appendectomy in September 1951.  A review of the 
record disclosed that he had a right inguinal hernia repair 
in July 1985, and at the same time had a release of 
appendectomy scar adhesions.  He was admitted in August 1985 
at which time he had a left inguinal herniorrhaphy.  An 
October 1985 surgical clinic was noted to show "Status post 
right inguinal hernia and adhesion of old appendectomy scar, 
5x3 centimeter mass still present and tender, but without 
local signs of inflammation; healing right herniorrhaphy 
scar."

Physical examination revealed the appendectomy scar to be 6 
inches long and 4 millimeters wide.  The veteran graded the 
pain level as a 7-8 over 10.  The pain was intermittent, but 
tender when he moved.  At the appendectomy incision there was 
no evidence of recurrence.  

There was no tenderness in the medial 3 centimeters of the 
incision.  There was no adherence to underlying tissue.  The 
scar was thin, slightly shiny and slightly atrophic.  The 
scar was not unstable.  It was neither elevated nor 
depressed.  


The scar was superficial, not deep.  There was no 
inflammation, edema or keloid formation.  There was no 
erythema or evidence of any active infection.  It had 
approximated the color of the surrounding tissue very well.  
It was very, very faintly hypopigmented.  The lesion was on 
the abdomen, not the face.  There was no induration or 
inflexibility of the skin.  There was no limitation of motion 
by the scar.  A picture of the scar was taken.  There was no 
true disfigurement.

The examination impressions were appendectomy scar without 
evidence of hernia, with tenderness on the medial aspect of 
the incision for 3 centimeters.  There was no trigger point 
identified as possible neuroma in the scar.  The examiner 
also recorded status post left and right inguinal hernia 
repairs, as above.

The examiner opined that the veteran had both a right and 
left inguinal hernia.  They were both of an origin not 
associated with the appendectomy.  They were the standard 
weakness which develops and occurred bilaterally, and were 
repaired on separate occasions.  The hernia scars were not 
due to service or pre-existing service, nor aggravated by 
service.

As to the causally related service appendectomy scar, it was 
as likely as not that they were not causally related, but 
temporally related, and that the surgeon doing the hernia 
repair did the release of the adhesion from the appendectomy 
at the same time, not as caused by the hernia or as needed to 
be done at the same time, but in an effort to spare the 
veteran a possible second procedure if it should be 
necessary.  It was not listed as necessary at the time, and 
was done as an elective procedure.  The manifestations of the 
hernia scar had no relationship and there were no current 
manifestations to his appendectomy scar, just temporally 
related in time and done at the similar period of time, not a 
cause and effect.

The examiner added that the hernia scars were not likely due 
to the service-connected appendectomy scar.  They were two 
separate areas.  The right inguinal hernia was done and at 
the same anesthetic the release of the appendectomy scar 
adhesions was accomplished.  The examiner recorded that the 
claims file had been reviewed.



Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Moreover, that a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).

Service connection may be granted for a disorder which is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2004); 
Allen v. Brown, 7 Vet. App. 439 (1995).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2004).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2004), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  


A lay person is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.


Increased Evaluation

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The CAVC has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

A 10 percent evaluation may be assigned for superficial scars 
which are poorly nourished with repeated ulceration.  
38 C.F.R. § 4.118; Diagnostic Code 7803 (prior to August 30, 
2002).  A 10 percent evaluation may be assigned for 
superficial scars which are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118; Diagnostic Code 7804 
(prior to August 30, 2002).  Other scars are rated on 
limitation on function of part affected.  38 C.F.R. § 4.118; 
Diagnostic Code 7805 (prior to August 30, 2002).

Scars, other than head, face, or neck, that are deep or that 
cause limited motion may be rated as follows.  A 40 percent 
evaluation may be assigned for an area or areas exceeding 144 
square inches (929 square centimeters); 30 percent for an 
area or areas exceeding 72 square inches (465 square 
centimeters); 20 percent for an area or areas exceeding 12 
square inches (77 square centimeters); 10 percent for an area 
or areas exceeding 6 square inches (39 square centimeters).  
Note(1): Scars in widely separated areas, as on two or more 
extremes or on anterior and posterior surfaces of extremities 
or trunk, will be separately rated and combined in accordance 
with Sec. 4.25 of this part.  Note(2): A deep scar is one 
associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118; Diagnostic Code 7801 (effective August 30, 2002).

A 10 percent evaluation may be assigned for scars, other than 
head, face, or neck, that are superficial and that do not 
cause limited motion: Area or areas of 144 square inches (929 
square centimeters) or greater.  Note(1): Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with Sec. 4.25 of 
this part.  Note(2) A superficial scar is one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118; 
Diagnostic Code 7802 (effective August 30, 2002).

A 10 percent evaluation may be assigned for unstable 
superficial scars.  Note(1): An unstable scar is one where, 
for any reason, there is frequent loss of covering of skin 
over the scar.  Note(2): A superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118; Diagnostic Code 7803 (effective August 30, 2002).



A 10 percent evaluation may be assigned for superficial scars 
which are painful on examination.  Note(1): A superficial 
scar is one not associated with underlying soft tissue 
damage.  Note(2): In this case, a 10 percent evaluation will 
be assigned for a scar on the tip of a finger or toe even 
though amputation of the part would not warrant a compensable 
evaluation.  38 C.F.R. § 4.118; Diagnostic Code 7804 
(effective August 30, 2002).

Other scars are rated on limitation of function of affected 
part.  38 C.F.R. § 4.118; Diagnostic Code 7805 (effective 
August 30, 2002).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).


The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) [codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].  It appears that the VCAA is applicable to the 
issues on appeal because the veteran's claims were received 
after November 9, 2000, the effective date of the new law.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply, 
which evidence VA will obtain on his or her behalf and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103; see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the May 2002 rating decision, the August 
2002 Statement of the Case (SOC), and the July 2004 
Supplemental Statement of the Case (SSOC) cite the law and 
regulations that are applicable to the appeal and explain why 
the RO denied the claims for service connection and an 
increased rating.  The August 2002 SOC and the July 2004 SSOC 
set forth the text of the VCAA regulations and of critical 
revisions of the applicable rating criteria.  

In addition, in September 2001 and March 2004 the RO sent the 
veteran letters that explained the expanded VA notification 
and duty to assist obligations under the VCAA.  The letters 
advised him that private or VA medical records would be 
obtained if he provided the names and addresses of all 
sources of treatment and the approximate dates of treatment.  
The letters explained that the RO would help him obtain 
evidence such as medical records, employment records, or 
records from Federal agencies if he furnished enough 
information to enable VA to request them.  The forms 
required to authorize the release of private medical records 
to VA were provided.  The letter served to put the veteran 
on notice of the applicability and effect of the VCAA and of 
his rights and responsibilities under the new law.  

The decision of the CAVC in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  In this case, the 
initial May 2002 AOJ decision was made after the September 
2001 VCAA notice letter was issued by the RO.  Accordingly, 
the RO's actions are compliant with Pelegrini, supra.

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  




The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  The veteran 
has been afforded numerous opportunities to submit additional 
evidence.  

In this case, although the VCAA notice letters that was 
provided to the appellant do not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claim.  

As noted above, the RO's September 2001 and March 2004 
letters discussed the evidence requirements that apply to the 
claims at issue and advised him of the importance of 
submitting evidence to satisfy these requirements.  

The instructions regarding the need to submit the specified 
evidence is the substantial equivalent of an explicit request 
that he submit any evidence that he had in his possession.  
No additional evidence was forthcoming from the veteran.  

The Board finds that in the context of the entire record the 
content requirements of a VCAA notice have been satisfied and 
that any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The record reflects that the relevant evidence in this case 
has been developed to the fullest extent possible.  All 
available relevant service department and VA documents have 
been obtained.  


The veteran has undergone several VA examinations to provide 
information addressing the very nature of the disabilities at 
issue.  He has been afforded a hearing before the undersigned 
and a transcript of his testimony is of record.  There is a 
medical file opinion of record.  

The record does not identify any additional Government or 
private records which have not been obtained or for which 
reasonable procurements efforts have not been made.  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.  
Adjudication of the claim may proceed, consistent with the 
VCAA.  

In the circumstances of this case, no further procedural or 
evidentiary development would serve any useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The veteran seeks entitlement to service connection for 
scarring from hernia surgery.  The thrust of his argument is 
that there is a causal relationship between his service-
connected appendectomy scar and the medical conditions 
leading to the appendectomy, and the medical conditions which 
gave rise to a need for bilateral hernia operations.  In 
other words, the veteran more properly argues that there 
exists a secondary relationship upon which to predicate a 
grant of entitlement to service connection.

In any event, as the Board noted earlier, the VA medical 
specialist who reviewed the evidentiary record opined that 
the bilateral hernia surgery residual scarring did not 
originate in service, nor was it aggravated by service.  

The medical specialist also seems to discount any direct 
causal or secondary relationship between the service-
connected appendectomy scar and the scarring residual to 
bilateral hernia surgery.  However, the dissociation is by no 
means absolute.  He does acknowledge that it is as likely as 
not that the appendectomy scarring is not related to the 
bilateral hernia surgery scarring.  This statement precludes 
the Board from concluding that no relationship whatsoever 
exists between the appendectomy and the bilateral hernia 
surgery scarring.

In view of the somewhat contradictory comments proffered by 
the medical specialist, the Board finds that any reasonable 
doubt existing in this case must be resolved in the veteran's 
favor.  

In view of the medical specialist's comments, the Board finds 
it difficult to dissociate the scarring residuals to previous 
bilateral hernia surgery from the service-connected 
appendectomy scar, thereby providing a basis upon which to 
predicate a grant of entitlement to secondary service 
connection.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.310(a) (2004); Allen v. Brown, 7 Vet. 
App. 439 (1995).


Increased Evaluation

The veteran is rated as 10 percent disabled for his 
appendectomy scar.  In view of the fact that his appeal 
period encompasses rating periods wherein both the previous 
and amended criteria are effective, he is entitled to 
application of both sets of criteria to his disability at 
issue.

In this regard, the Board finds no basis upon which to 
predicate a grant of entitlement to an evaluation in excess 
of the current 10 percent evaluation under either the 
previous or amended criteria.  The current 10 percent 
evaluation contemplates tenderness and pain on objective 
demonstration or examination under the assignment diagnostic 
code 7804.  The appendectomy scar is not shown to comprise an 
area or areas exceeding 12 square inches or 77 square 
centimeters.  There is no basis upon which to predicate 
assignment of a higher evaluation with application of any of 
the previous or amended criteria applicable to the veteran's 
disability at hand.

It is well to note that when the veteran was most recently 
examined by VA the examiner totally ruled out any disabling 
manifestations attributable to the appendectomy scar other 
than what has been reported as either tenderness or pain.  

No question has been presented as to which of two evaluations 
would more properly classify the severity of the veteran's 
appendectomy scar.  38 C.F.R. § 4.7.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for the appendectomy scar 
at issue.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

Entitlement to service connection for scarring from hernia 
surgery as secondary to service-connected appendectomy scar 
is granted.

Entitlement to an evaluation in excess of 10 percent for 
appendectomy scar is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


